 
SETTLEMENT AGREEMENT
 
        This Settlement Agreement ("Agreement") is made and entered into as of
this 10th day of April, 2007 (the "Effective Date"), by and between Admiralty
Holding Company, Inc., a Colorado Corporation ("ADMH"), by Admiralty
Corporation, a Georgia Corporation (“Admiralty”), and by Admiralty Marine
Operations, Ltd., a Bahamas, West Indies Corporation ("AMO"), on the one hand;
and, Walter S. Cytacki, an individual resident of River Rouge, Michigan
("Cytacki"), and, G. Howard Collingwood, a resident of Irmo, South Carolina
(“GHC”), on the other hand. ADMH, Admiralty, and AMO, Cytacki, and, GHC are
collectively referred to as the "Parties".
 
R E C I T A L S:
 
A.  Whereas, Admiralty Holding Company and subsidiaries (the “Company”) desire
to avoid an imminent, clear, and present danger to the safety and security of
personnel and the public from, and property damage to, the ship the New World
Legacy, IMO No. 9203978, Port of registry, Montego Bay, Jamaica, West Indies,
Official No. and call sign, 6YRC2  (the “Ship”), a Wasting Asset, caused by the
Company’s running out of funds and being unable to protect and preserve the Ship
and operation thereof; and
 
Whereas, all systems and personnel aboard the New World Legacy may be in harm’s
way and otherwise at risk due to a shortage of food, fuel and the capacity to
have electrical service when the generator ceases to be operational; and
 
Whereas, the Company has loans outstanding to certain individuals who have liens
against the Ship (the “Liens”) to secure the repayment of said loans (Walter S.
Cytacki, et al), including the Company’s CEO, G. Howard Collingwood; and


    Whereas, the Company has specifically excluded the Liens from those certain
agreements with the investors known collectively as The N.I.R. Group of Funds,
LLC of Roslyn, N.Y., pursuant to which agreements the Company has pledged all
other assets; and
 
    Whereas, to avoid possible legal risks, maritime and environmental pollution
fines, liens, seizures, and foreclosures; and


    Whereas, certain demands, concerns and controversies as a proper course of
action to avoid litigation have arisen between the Parties;


    Whereas: On March 29, 2007, Cytacki was given notice, because of his
Security Interest in the Ship, from Eagan Insurance Agency. Inc. that the Ship’s
hull insurance policy number H 1016198 was subject to be cancelled on April 9,
2007 and, in response, Cytacki and GHC contacted ADMH’s CFO to be sure of the
facts causing the nonpayment of the policy; and
 
- 1 -

--------------------------------------------------------------------------------


   Whereas Cytacki and GHC were informed of the non-funding of ADMH in order to
continue operations and pay for the ship’s operations (as of now continued
promises for funding from The N.I.R. Group of Funds, LLC of Roslyn, NY which
have not materialized); and
 
   Whereas concern and Ship difficulties, along with the threat to property and
life, have continued to mount since notice from the insurance agency was
received, the crisis continues, and the lead creditor of ADMH, The N.I.R. Group
of Funds, LLC of Roslyn, NY, indicated late Tuesday afternoon, that they will
not provide emergency funding; and


    Whereas, in order to avoid additional liabilities to the parties, to resolve
the controversy over what action(s) to take, including forestalling and
precluding the filing of claims and counter-claims (referred to herein as the
“Action"), to wit and more specifically, the dispute between the parties
concerns the liens, loans, rights to possession, title to, and ownership of the
ship, the New World Legacy, IMO No. 9203978, Port of registry, Montego Bay,
Jamaica, West Indies, Official No. and call sign, 6YRC2 (collectively referred
to as the “Disputed Ship”); and
 
   Whereas, the Parties desire to settle their disputes regarding the Action and
the Disputed Ship on the terms and conditions set forth below due to the matters
set forth hereinabove and the fact that the Disputed Ship is a Wasting Asset;
and
 
   Whereas, the Parties do not intend to release any other claims unless
specifically set forth below, and the Parties recognize each has standing as
concerns the Disputed Ship; and
 
   Whereas, the Parties agree that Admiralty and AMO are still bound by the
Ship’s loan agreements of March 31, 2004 (the $128,950.83 "Promissory Note with
GHC"), March 31, 2004 (the $150,000 “Promissory Note with Cytacki”), October 26,
2004 (the $50,000 “Promissory Note #2004-4 with Cytacki”), which, unless
specifically modified herein, remain in full force and effect;
 
   NOW, THEREFORE, in consideration of mutual covenants and agreements contained
herein, the Parties hereto, intending to be legally bound, do hereby covenant
and agree as follows:
 

1.  
Dismissals with Prejudice. Cytacki and GHC hereby agree to dismiss with
prejudice any and all claims in or pertaining to the Action. ADMH, Admiralty,
and AMO hereby agree to dismiss with prejudice any and all counterclaims in or
pertaining to the Action. ADMH, Admiralty, and AMO, and, Cytacki and GHC each
agree to sign a forgiveness of all notes between the parties and attached hereto
as Exhibit "A" within 24 hours after Cytacki 's receipt of the Ship’s title, in
lieu of judicial foreclosure, as required by Paragraph 3(c) below.

 
- 2 -

--------------------------------------------------------------------------------


 Payment by ADMH, Admiralty, and AMO. ADMH, Admiralty, and AMO, by giving this
Ship’s Quitclaim Title, agree to settlement of the following notes, plus all
accrued interest thereon: the $128,950.83 Promissory Note with GHC, the $150,000
Promissory Note with Cytacki, and the $50,000 Promissory Note #2004-4 with
Cytacki.
 

2.  
Delivery of Quitclaim Title to the Ship. AMO agrees to transfer to Cytacki title
to and possession of the Ship as described below:

 
        (a)  ADMH, Admiralty, and AMO represent and warrant that Schedule B is
the list of Promissory Notes given by ADMH (formerly Ruby Mining Company) in
favor Cytacki and GHC as of the Effective Date of ratification by the Board of
Directors of ADMH, including but not limited to, all rights of Security Interest
in, possession of and ownership to have and to hold the Disputed Ship as they
see fit.
 
        (b)  Simultaneously with the execution of this Agreement, Cytacki and
GHC agree that Cytacki shall be the lead creditor to the Action and the
Quitclaim Title to the Ship shall be in Cytacki’s name only. Cytacki and GHC
further agree that they will settle between themselves the disposition of the
Ship as Affiliates and both stipulate receipt of the Ship as though both
received same to settle this Action and the notes referenced above shall be
deemed satisfied by transfer to said title to the Ship.
 
        (c)  Within five (5) days of the filing of the execution of this
Agreement, AMO shall issue and deliver to Cytacki the Quitclaim Title to the
Ship as of the effective date of this Agreement, such Title to be evidenced by
such documentation as shll be commercially reasonable for transfers of
oceangoing vessels.
 
        (d)   Cytacki and GHC agree to give ADMH a receipt that all Promissory
Notes recited in Section 1. have been paid in full along with all past and
present accrued interest as of the effective date of this Agreement.
 
        (e)  Definitions:
 
i. "Affiliate" shall mean a person or entity that directly or indirectly through
one or more intermediaries, controls, or is controlled by, or is under common
control with, the person or entity specified.
 
ii. “Standing”. The ability of a person to assert an interest in seized or
forfeited property. A legal concept that a person has an ownership or possessory
interest in property so as to exercise dominion and control over it. A person
with standing may contest a forfeiture action. 
 
iii. “Wasting Asset”. Property whose value may diminish after the time of its
seizure so that an interlocutory sale may be justified, or that has so
diminished in value that forfeiture is no longer practicable. For example,
realty in general; livestock; a business operating under state or local
licensing requirements where seizure may result in suspension or revocation of
the license; and cars, planes, or boats that are expensive to maintain.


- 3 -

--------------------------------------------------------------------------------


 

3.  
Security Interest: This is to acknowledge that, in the event the transfer of
title contemplated herein shall be decalred null and void for any reason, then
the security interest in the Ship of Cytacki and GHC shall in all respects be
reinstated and they shall have a first priority lien and security interest in
the Ship.  

 

4.  
Ownership of Ship.

 
        (a).  ADMH, Admiralty, and AMO hereby acknowledge and agree that Cytacki
now and henceforth owns all right, title and interest in and to, and controls
and is entitled to possession of the Ship and any goodwill in connection
therewith.
 
        (b).  After the Effective date of this Agreement, ADMH, Admiralty, and
AMO shall not take any action with respect to the Ship that interferes in any
respect with any licensing or similar agreement entered into Cytacki or a work
contract of the Ship from ADMH, Admiralty, and AMO, either on, before or after
the date hereof.
 
        (c).  ADMH, Admiralty, and AMO hereby waive any and all rights to make
any claim of any type whatsoever with respect to the Ship.
 
        (d).  ADMH, Admiralty, and AMO shall withdraw and terminate any existing
oppositions, revocations, and nullity actions and any other legal actions, if
any, and shall not take any future actions challenging the validity of the
ownership of the Ship by Cytacki and GHC.
 

5.  
Limited Covenant Not to Sue. Cytacki and Affiliates, and its
successors-in-interest to the Ship, agree to not seek to enforce their rights
under the loans referenced above against ADMH, Admiralty, and AMO, or its
successors-in-interest, or to not seek damages from ADMH, Admiralty, and AMO,
successors-in-interest for past, present or future rights to the Ship, other
than for any activities involving agreements which may be entered into in the
future between the Parties.

 

6.  
Release of Claims and Reservation of Rights.

 
        (a).  ADMH, Admiralty, and AMO, for themselves and their agents,
successors, assigns, representatives, officers, directors, shareholders,
employees, agents, Affiliates, partners, predecessors, successors, heirs,
executors, and attorneys, hereby release and discharge Cytacki and Affiliates,
and agents, successors, assigns, representatives, officers, directors,
shareholders, employees, agents, Affiliates, partners, predecessors, successors,
heirs, executors, and attorneys, from any and all from any and all known and
unknown claims, demands, sums of money, actions, rights, causes of action,
debts, obligations, costs, expenses, attorney's fees, damages, and liabilities
whatsoever, relating to the Ship and giving rise to the Action
 
        (b).  Cytacki and Affiliate, for itself and agents, successors, assigns,
representatives, officers, directors, shareholders, employees, agents,
Affiliates, partners, predecessors, successors, heirs, executors, and attorneys,
hereby release and discharge ADMH, Admiralty, and AMO, and their respective
agents, successors, assigns, representatives, officers, directors, shareholders,
employees, agents, Affiliates, partners, predecessors, successors, heirs,
executors, and attorneys, from any and all known and unknown claims, demands,
sums of money, actions, rights, causes of action, debts, obligations, costs,
expenses, attorney's fees, damages, and liabilities whatsoever relating to the
Ship and giving rise to the Action.
 
        (c).  Notwithstanding anything in this Agreement to the contrary, no
other waivers, releases, or licenses (either expressed or implied), to other
Ship’s rights (other than Ship) are provided herein. The parties further agree
that they are reserving their rights to assert their own business interest and
or intellectual property against each other (other than as provided in the
Releases and the Covenant Not to Sue)
 
- 4 -

--------------------------------------------------------------------------------


 

7.  
Risk of Liquidation. The Parties acknowledge that, in agreeing as part of the
settlement and dismissal of the Action to dismiss its Action with prejudice,
Cytacki and Affiliate are taking the risk that ADMH, Admiralty, and AMO will
(i) liquidate, wind up or dissolve (or suffer any liquidation, windup or
dissolution), (ii) suspend operations other than in the ordinary course of
business, (iii) be unable to generally pay its debts (including its payrolls) as
such debts become due, (iv) make a general assignment for the benefit of
creditors; (v) file a voluntary petition in bankruptcy or a petition or answer
seeking reorganization, to effect a plan or other arrangement with creditors or
any other relief under the Bankruptcy Code or under any other state or federal
law relating to bankruptcy or reorganization granting relief to debtors, or
(vi) be adjudicated a bankrupt, or shall make an assignment for the benefit of
creditors, or shall apply for or consent to the appointment of any custodian,
receiver or trustee for all or any substantial part of ADMH, Admiralty, and AMO
property. In the event that ADMH, Admiralty, and AMO challenge the applicability
of this provision or if this provision is held to be void and unenforceable for
any reason, Cytacki and Affiliate shall be entitled to any and all other damages
and remedies otherwise provided at law, including attorneys' fees.

 

8.  
Consideration. This Agreement, and the releases given herein, and the dismissals
referenced herein, are supported by the mutual promises and covenants contained
in this Agreement, and in the other agreements referenced herein, which the
Parties agree constitute good and valuable consideration.

 

9.  
Own Costs. Each party shall bear its own costs and expenses, including
attorney's fees, in connection with the Action and the negotiation and execution
of this Agreement.

 

10.  
Entire Agreement. This Agreement and the agreements referenced herein are the
entire agreements among the parties here/thereto with respect to the subject
matter(s) here/thereof, and they supersede all prior and contemporaneous oral
and written agreements and discussions between/among such parties with respect
to such matter(s). Agreement, the terms of this Agreement shall apply. This
Agreement may be amended only by an agreement in writing, signed by each of the
signatories to this Agreement.

 

11.  
Not Severable. The terms and conditions of this Agreement are not severable.
However, if any provision of this Agreement is held by a court of competent
jurisdiction to be unenforceable or contrary to law, it shall be modified where
practicable to the extent necessary so as to be enforceable (giving effect to
the intention of the Parties) and the remaining provisions of this Agreement
shall not be affected.

 
- 5 -

--------------------------------------------------------------------------------


 

12.  
Warranties. As a condition of this Agreement, each of the Parties represents and
warrants to each of the other Parties hereto that there has been no assignment,
conveyance or transfer or purported assignment, transfer or conveyance by it of
any interest in any of the Released Claims. Further, each of the Parties
represents and warrants that it is the sole owner and party-in-interest
regarding its respective released claims. In the event that any claim or demand
should be made or litigation instituted against any Party or Parties arising out
of or with respect to the Released Claims, the Party or Parties in breach of the
foregoing representation and warranty shall indemnify and hold the other Party
or Parties harmless from and against such claim, demand or litigation, including
all attorneys' fees and costs incurred with respect to such matters.

 

13.  
Transfer of Ship. Any transfer of ownership (other than by maritime licenses) of
the Ship by AMO shall be subject to ADMH, Admiralty, and AMO obligations to
Cytacki and Affiliate set forth in this Agreement.

 

14.  
Settlement Not an Admission. Settlement of the Action, including all
negotiations leading to the settlement, the payment of consideration therefore,
the contents of this Agreement and any documents executed in connection herewith
are not intended to constitute and shall not constitute any admission or
concession of any kind.

 

15.  
Attorney's Fees. Should any dispute arise between the parties hereto or their
legal representatives, successors and assigns concerning any provision of this
Agreement or the rights and duties of any person in relation thereto, the party
prevailing in such dispute shall be entitled, in addition to any other relief
that may be granted, to recover attorneys' fees and legal costs in connection
with such dispute.

 

16.  
Successors and Assigns. This Agreement shall be binding upon and inure to the
benefit of the respective successors, assigns and legal representatives of the
Parties hereto. Nothing in this Agreement, express or implied, is intended to
confer upon any person other than the Parties hereto, or their respective
successors, heirs and assigns, any rights or benefits under or by reason of this
Agreement.

 

17.  
Governing Law. This Agreement shall be governed and construed under applicable
federal law, including the law of admiralty and maritime, as applicable, and the
laws of the State of Georgia, excluding any conflict of law provisions. Each
party irrevocably consents to the exclusive personal jurisdiction of the federal
and state courts located in Douglasville or Douglas County, Georgia, as
applicable, for any matter arising out of or relating to this Settlement
Agreement.

 

18.  
Execution and Counterparts. This Agreement may be executed in any number of
original counterparts. Any such counterpart, when executed, shall constitute an
original of this Agreement, and all such counterparts together shall constitute
one and the same Agreement. However, this Agreement will not be deemed effective
until each Party has executed at least one original counterpart of this
Agreement. True and correct copies may be used in lieu of the original. A
facsimile signature shall be deemed to constitute an effective signature
hereunder, provided that any Party submitting a facsimile signature shall
immediately provide each other Party with an original signature via overnight
delivery.

 

19.  
Further Assurances. The Parties hereby agree to execute such further documents
or instruments as may be reasonably necessary or appropriate to carry out the
intention of this Agreement.

 
- 6 -

--------------------------------------------------------------------------------




 
        IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement
as of the date first above written.
 
 
 
WALTER S. CYTACKI
 
 
 
 
 
By:
 
 
 

--------------------------------------------------------------------------------

Name: Walter S. Cytacki
Title:
 
 
 
 
 
ADMIRALTY MARINE OPERATIONS, LTD.
 
 
 
 
 
By:
 
 

--------------------------------------------------------------------------------

Name: Murray D. Bradley, Jr.
Title: President
       
 
 
 
 
 
ADMIRALTY CORPORATION
 
 
 
 
 
By:
 
 

--------------------------------------------------------------------------------

Name: Murray D. Bradley, Jr.
Title: Sr. V.P., Secretary and Treasurer
 
 
 
 
 
ADMIRALTY HOLDING COMPANY
 
 
 
 
 
By:
 
 

--------------------------------------------------------------------------------

Name: Murray D. Bradley, Jr.
Title: Secretary and CFO
       
 
 
 
 
 
G. HOWARD COLLINGWOOD
 
 
 
 
 
By:
 
 

--------------------------------------------------------------------------------

G. Howard Collingwood

























- 7 -

--------------------------------------------------------------------------------


               





Exhibit A
 
 
PROMISSORY NOTE HOLDERS



$128,950.83 Promissory Note - dated March 31, 2004
G. Howard Collingwood
404-433-5272
104 Rideoutte Point Road
 
Irmo, SC 29063
 



$150,000 Promissory Note - dated March 31, 2004
Walter S. Cytacki
313-842-8040
P.O. Box 18247
 
225 Marion Street
 
River Rouge, MI 48218
 





$50,000 Promissory Note - dated September 27, 2004
Walter S. Cytacki
313-842-8040
P.O. Box 18247
 
225 Marion Street
 
River Rouge, MI 48218
 

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 




- 8 -

--------------------------------------------------------------------------------


              




 
 
QUITCLAIM TITLE
 
 
THIS QUITCLAIM TITLE, Executed this ____ day of __________________, 2007, by
first party, Admiralty Marine Operations, Limited, whose post office address is
3318 Hwy. 5, No. 504, Douglasville, GA 30135-2600,
 
to second party, Walter S. Cytacki, whose post office address is P.O. Box 18247,
225 Marion Street; River Rouge, MI 48218 .
 
WITNESSETH, That the said first party, for good consideration and for the sum of
$10 and the cancellation of certain Promissory Notes outlined in the Settlement
Agreement between the parties dated April 10, 2006, paid by the said second
party, the receipt whereof is hereby acknowledged, does hereby remise, release
and quitclaim unto the said second party forever, all the right, title, interest
and claim which the said first party has in and to the following described ship,
New World Legacy, IMO No. 9203978, Port of registry, Montego Bay, Jamaica, West
Indies, Official No. and call sign, 6YRC2 and improvements and appurtenances
there o registered in the Country of Jamaica, and owed by Admiralty Marine
Operations, Ltd., (a wholly owned subsidiary of Admiralty Holding Company),
whose offices are located in the County of Douglas, State of Georgia , to wit:
 
IN WITNESS WHEREOF, The said first party has signed and sealed these presents
the day and year first above written.
 
Signed, sealed and delivered in presence of:
 
____________________________     ______________________________
Witness                                                   First Party: Admiralty
Marine Operations, Ltd.
                       By: Murray D. Bradley, Jr., President
 
 
____________________________     ______________________________
Witness                  Second Party: Walter S. Cytacki
 
STATE OF            }
COUNTY OF       }
 
On________________________________before me,__________________________,
personally appeared___________________________________________________,
personally known to me (or proved to me on the basis of satisfactory evidence)
to be the person(s) whose name(s) is/are subscribed to the within instrument and
acknowledged to me that he/she/they executed the same in his/her/their
authorized capacity(ies), and that by his/her/their signature(s) on the
instrument the person(s), or the entity upon behalf of which the person(s)
acted, executed the instrument.
 
WITNESS my hand and official seal.
 
 
_____________________________
Signature
 
 
Affiant: _____Known _____Unknown
 
ID Produced: __________________________
 
[Seal]  
 
 


 
 
 
 
 
                     



 


 




 





 
 




 


 


 
 


 




